Citation Nr: 1425361	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to November 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2013).

The Veteran testified at the January 2014 hearing that his low back symptoms have increased in severity and that he now experiences shooting pains down his legs, problems with his left foot, and difficulty with bowel movement.  The Board notes that the Veteran's most recent VA examination for the low back disability was in April 2010.  Given the allegation of worsening and the length of the intervening period, a contemporaneous examination to assess the current severity of his low back disability, to include whether there are any further neurological manifestations that may warrant separate ratings, is necessary.

Further, under Rice v. Shinseki, 22 Vet. App. 447 (2009), in a claim for increase, a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of the increased rating claim.  At the January 2014 videoconference hearing, the Veteran testified that he is unable to maintain employment due to his low back disability.  The RO has not developed or adjudicated a claim for TDIU.

At the Travel Board hearing the Veteran also testified that he receives monthly back treatment at the Ann Arbor VA Medical Center (VAMC).  The records of such treatment are evidence pertinent to his claim, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his claimed back disability since his August 2009 claim for service connection and to provide the releases necessary for VA to secure all private records of such treatment or evaluation.  The RO should secure for the record complete clinical records (any not yet in the record) from all sources identified (to specifically include updated treatment records from the Ann Arbor VAMC).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  The RO must provide the Veteran a TDIU application form for completion, and send him a VCAA notice letter notifying him of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  He should have opportunity to respond.

3.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back disability.  The examiner must review the record (including this remand) in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating low back disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under those criteria.  The findings must include complete range of motion studies (to include any limitations due to pain/on use), as well as studies to determine if the Veteran has any neurological manifestations (other than of the lower extremities) that may warrant separate compensable ratings (specifically including whether there is bowel function impairment secondary to the low back disability, as alleged). 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The RO should then review the record and readjudicate the claim, to encompass the matter of entitlement to a TDIU rating.  [Regarding TDIU, the Veteran should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case (SOC) in the matter and afford the Veteran and his representative the opportunity to submit a substantive appeal (and advise him of the period of time available to do so)..  If this occurs, that matter should be returned to the Board, if in order, for further appellate review.]  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

